      Case 2:17-cv-03465-SM-JVM Document 126-1 Filed 11/20/18 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

VIVIAN PATZ, ET AL.                                                            CIVIL ACTION
     Plaintiffs
                                                                               NO. 17-3465
VERSUS
                                                                               SEC. E (MORGAN)
SUREWAY SUPERMARKET, ET AL.
    Defendants                                                                 DIV. 1 (VAN MEERVELD)

                     MEMORANDUM IN SUPPORT OF MOTION
             TO STRIKE UNTIMELY MOTION FOR SUMMARY JUDGMENT

        Defendant Shelly Jambon objects to the untimely filing of Plaintiffs’ Motion for Partial

Summary Judgment to Pierce Defendants’ Corporate Veil (R. Doc. 125). The motion should be

stricken from the record because it was filed after the deadline for dispositive motions.

        1. Factual Background

        The Court ordered that non-evidentiary pretrial motions be filed and served no later than

October 30, 2018.1 Plaintiffs’ motion was filed on November 20, 2018.2

        Plaintiffs will likely respond that this motion pertains to the issue of “Defendant Shelly
                                   3                           4
Jambon’s personal liability”           and that “briefing”         of this issue was ongoing. Admittedly, a

filing extension was in place for Plaintiffs’ to file a supplemental opposition to Shelly Jambon’s

Motion for Summary Judgment (R. Doc. 68) on the issue of her personal liability. However, this

extension did not open the door to Plaintiffs’ untimely, cross-motion for summary judgment.5




1
  R. Doc. 29, p. 4; R. Doc. 80, p. 2; R. Doc. 118, p. 2.
2
  R. Doc. 125.
3
  Id.
4
  R. Doc. 117.
5
  See Exhibit 1, Declaration of Attorney Sean R. Dawson.

                                                           1
      Case 2:17-cv-03465-SM-JVM Document 126-1 Filed 11/20/18 Page 2 of 3




        Specifically, the Court amended the filing deadline for Plaintiffs to file a “supplemental

opposition to Defendant Shelly Jambon’s motion for summary judgment (R. Doc. 68)” from

October 30 to November 13, 2018.6 But the October-30 deadline for dispositive motions has

been consistently in place for nearly one year.7

        2. Law and Argument

         “The district court has broad discretion in controlling its own docket. This includes the

ambit of scheduling orders and the like.” 8          It is within the discretion of the court to disallow the

filing of a motion for summary judgment after the expiration of a deadline.9

        In Harrison v. Tekoa Charter School, Inc., the district court was faced with

circumstances nearly identical to the present case.10 The plaintiff filed a timely opposition to

summary judgment, but appended an untimely cross-motion for summary judgment.11 After

noting that its discretion included the power to deny untimely-filed motions, the district court

granted the defendant’s objection and struck the plaintiff’s cross-motion for summary

judgment.12

        The result herein should be the same. Although the opposition to Jambon’s motion for

summary judgment is timely, Plaintiffs should not be allowed to tack-on an untimely, cross-

motion for summary judgment. Accordingly, the untimely Motion for Partial Summary

Judgment to Pierce Defendants’ Corporate Veil (R. Doc. 125) should be stricken from these

proceedings.
6
  R. Doc. 80, P. 2; R. Doc. 118, p. 2 (emphasis added).
7
  R. Doc. 29, p. 4; R. Doc. 80, p. 2; R. Doc. 118, p. 2.
8
  Edwards v. Cass Cty., Tex., 919 F.2d 273, 275 (5th Cir. 1990).
9
  Id.
10
   No. CV H-16-2037, 2017 WL 3671301 (S.D. Tex. Aug. 2, 2017).
11
   Id., at *2.
12
   Id.

                                                         2
   Case 2:17-cv-03465-SM-JVM Document 126-1 Filed 11/20/18 Page 3 of 3




                                                      Respectfully submitted:
       CERTIFICATE OF SERVICE
                                                      Stephenson, Chávarri & Dawson, L.L.C.
By my signature to this pleading, I, William
B. Gordon III, also certify that on November          /s/ William B. Gordon III
20, 2018 , I electronically filed a copy of the       Sean R. Dawson, T.A. (LSBA# 19542)
foregoing pleading with the Clerk of Court            William B. Gordon III (LSBA#28065)
using the CM/ECF system which will send
                                                      400 Poydras Street, Suite 1990
notification of such filing to all counsel of
                                                      New Orleans, Louisiana 70130
record.
                                                      Tel. No. (504) 523-6496
                                                      wgordon@smclattorneys.com




                                                  3
